___________

                                    No. 96-1503
                                    ___________

Gary Duaine Davis,                       *
                                         *
              Appellant,                 *
                                         *   Appeal from the United States
     v.                                  *   District Court for the
                                         *   Western District of Arkansas.
Detective Stories,                       *
                                         *
              Appellee.                  *


                                    ___________

                     Submitted:     November 8, 1996

                           Filed:   November 18, 1996
                                    ___________

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.

                                    ___________

PER CURIAM.


     Gary Duaine Davis appeals from the district court's1 order granting
summary judgment to defendant in this 42 U.S.C. § 1983 action.            Having
carefully reviewed the record and the parties' briefs, we conclude the
judgment was correct.      Accordingly, we affirm.      See 8th Cir. R. 47B.   We
deny Davis's post-appeal motions.




      1
       The Honorable Bobby E. Shepherd, United States Magistrate
Judge for the Western District of Arkansas, to whom the case was
referred for final disposition by consent of the parties pursuant
to 28 U.S.C. § 636(c).
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-